Daniels, J.
(dissenting):
The policy was issued on the 19th of August, 1873. On the first of November following, Samuel W. Canfield, who took out the policy, assigned it to John W. Ferdon, plaintiffs’ testator, to secure the sum of $3,000. At that time it does not appear to have passed out of his possession or to have been delivered by him to or for either of .the persons named in it as the assured. It is to be presumed that he then retained possession of the policy himself and was entitled to control or dispose of it. And the assignment of it to the testator was an effectual transfer of it to him by way of security. The defendant acquired his assignment of it afterwards, and after it had been delivered to the persons named as the assured, and necessarily subject to the preceding assignment to the testator. The court held the testator’s title superior to that of the defendant. And that under these circumstances seems to have been warranted.
The judgment should be affirmed.
Judgment reversed, new trial granted, costs to abide event.